DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimi (US Pub. 20080024700) in view of Osterman et al. (US Pub. 20170276960).
As per claim 1, Yoshimi teaches (in figures 1-3 and 5) a liquid crystal display comprising: an upper polarizer (visible-side polarizing plate 3); a lower polarizer (antivisible-side polarizing plate 4); and a liquid crystal panel (IPS mode liquid crystal cell 2 see paragraphs 66 and 69) provided between the upper polarizer and the lower polarizer, wherein an upper surface of the lower polarizer is directly bonded to a lower surface of the liquid crystal panel (see paragraph 71 which states that in IPS mode the optical compensating layer 6 is preferably disposed between the liquid crystal cell 2 and the visible-side polarizing plate 3 and paragraph 58 lines 3-8 which teaches that the polarization rotating layer 5 may be formed between the optical compensating layer 6 and the liquid crystal cell 2), wherein the upper polarizer and the lower polarizer are provided such that absorption axes (A3 and A4) thereof are parallel to each other (see paragraph 77), a wave plate (5) is provided between the upper polarizer and the liquid crystal panel (see paragraph 58 lines 3-8), which rotates linearly polarized light at 85 to 95 degrees (see paragraphs 92-94), wherein the wave plate (5) comprises two (5/52-53 see figure 5) half wave plates, an angle (θ2) formed between the optical axis of one of the half wave plates (52) among the two half wave plates and the absorption axis (A3) of the upper polarizer are in the range of 20 degrees to 25 degrees and an angle (θ3) formed between the optical axis of the other half wave plate (53) and the absorption axis (A3) of the upper polarizer are in the range of 65 degrees to 70 degrees (see paragraphs 73, 110, and 111) and the liquid crystal panel is a horizontally aligned mode liquid crystal panel (see paragraphs 66 and 69). 
Yoshimi does not specifically teach that the wave plate comprises four quarter wave plates, angles formed between the optical axis of any two quarter wave plates among the four quarter wave plates and the absorption axis of the upper polarizer are in the range of 20 degrees to 25 degrees and angles formed between the optical axes of the other two quarter wave plates and the absorption axis of the upper polarizer are in the range of 65 degrees to 70 degrees. 
However, Osterman teaches (in figure 1) that a wave plate (44) formed by a stack of two quarter wave plates with parallel optical axis is equivalent to a half wave plate with the same optical axis (see paragraph 70). 
Therefore, because these two wave plate structures were art-recognized equivalents at the time the invention was filed, one of ordinary skill in the art would have found it obvious to replace the half wave plates in Yoshimi with stacks of two quarter wave plates. 
As per claim 8, Yoshimi in view of Osterman teaches (in figures 1-5) a viewing angle compensation film (optical compensating layer 6 in Yoshimi) between the wave plate (polarization rotating layer 5 in Yoshimi as modified by Osterman above) and the upper polarizer (visible-side polarizing plate 3 in Yoshimi see paragraph 71 in Yoshimi which states that in IPS mode the optical compensating layer 6 is preferably disposed between the liquid crystal cell 2 and the visible-side polarizing plate 3 and paragraph 58 lines 3-8 which teaches that the polarization rotating layer 5 may be formed between the optical compensating layer 6 and the liquid crystal cell 2).
Yoshimi does not specifically teach that the viewing angle compensation film is formed between the wave plate and the liquid crystal panel.
	However, Yoshimi teaches that the order of the viewing angle compensation film (optical compensating layer 6) and the wave plate (polarization rotating layer 5) can be reversed (figures 2 and 3 show layers 5 and 6 arranged such that light will be incident on layer 5 before being incident on layer 6 and paragraph 58 lines 3-6 teaches that the polarization rotating layer 5 may be formed between the optical compensating layer 6 and the liquid crystal cell 2 such that light will be incident on layer 6 before being incident on layer 5). 
	As such, one of ordinarily skilled in the art would have recognized that forming the viewing angle compensation film between the wave plate and the liquid crystal panel would perform the same operation of rotating the light polarization and improving viewing angle characteristics.
	Therefore, it would have been obvious to on having ordinary skill in the art at the time the invention was filed to form the viewing angle compensation film between the wave plate and the liquid crystal panel, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
As per claim 9, Yoshimi in view of Osterman teaches (in figures 1-5) a viewing angle compensation film (optical compensating layer 6 in Yoshimi) between the wave plate (polarization rotating layer 5 in Yoshimi as modified by Osterman above) and the upper polarizer (visible-side polarizing plate 3 in Yoshimi see paragraph 71 in Yoshimi which states that in IPS mode the optical compensating layer 6 is preferably disposed between the liquid crystal cell 2 and the visible-side polarizing plate 3 and paragraph 58 lines 3-8 which teaches that the polarization rotating layer 5 may be formed between the optical compensating layer 6 and the liquid crystal cell 2).
As per claim 10, Yoshimi teaches (in figures 1-5) that the upper polarizer (3) and the lower polarizer (4) are polyvinyl alcohol polarizers comprising at least one of iodine and dichroic dyes (see paragraph 79). 
As per claim 11, Yoshimi teaches (in figures 1-5) that the liquid crystal panel is an in plane switching (IPS) mode liquid crystal panel or a plane to line switching (PLS) mode liquid crystal panel (see paragraphs 66 and 69).
Response to Arguments
Applicant's arguments filed 09/10/2021 have been fully considered but they are not persuasive. 
Applicant argues that the prior art fails to teach every limitation of the claimed invention. Specifically, Applicant argues that Yoshimi fails to teach the limitations “an upper surface of the lower polarizer is directly bonded to a lower surface of the liquid crystal panel”. This argument is unpersuasive. As shown in the rejection above, Yoshimi teaches in paragraph 71 that in IPS mode the optical compensating layer 6 is preferably disposed between the liquid crystal cell 2 and the visible-side polarizing plate 3 and teaches in paragraph 58 lines 3-8 that the polarization rotating layer 5 may be formed between the optical compensating layer 6 and the liquid crystal cell 2 and therefore teaches an embodiment in which both optical films are formed between the upper polarizer 3 and the liquid crystal cell 2 and no intermediate film is present between the liquid crystal cell 2 and the lower polarizer 4. Applicant’s argument is therefore unpersuasive and the rejection is maintained. 
Applicant argues that the wave plate labeled as 5 in figure 5 cannot be relied upon to teach details of wave plate labeled as 5 in figures 2-3 and paragraph 58 because figure 5 is a different embodiment. This argument is unpersuasive. The parts are referenced with the same number and paragraph 59 explicitly states “hereafter, each construction member of the liquid crystal panel 1 will be described sequentially” and figures 4-6 are described under the heading of “<polarization Rotating Layer>” as such, one of ordinary skill in the art would assume the different configurations for wave plate 5 described in that section to available configurations for the wave plate recited in embodiments shown in figures 2-3 and described in paragraph 58 and not stand alone embodiments. Applicant’s argument is therefore unpersuasive and the rejection is maintained. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (US Pub. 20150015830) is cited for teaching that a wave plate/polarization rotating layer 400 and an optical compensation layer 500 may be disposed at any position between a lower polarizing plate 300 and an upper polarizing plate 200 (see paragraph 65 and 70).
Yoo et al (KR 20070082768 and hereafter Yoo) is cited for teaching (in figures 1a-1c) that for half wave plates (20 and 40) constituting a wave plate/polarization rotation layer in a LCD in which the upper polarizer (50) and the lower polarizer (10) have an identical absorption axis direction the angles between of the slow axes of the half wave plates and the absorption axes are always set to be 22.5 degrees and 67.5 degrees respectively weather or not the wave plate/polarization rotation layer is between the upper polarizer and a liquid crystal panel (30-32) (figure 1c) or between the lower polarizer and the liquid crystal panel (figure 1b) (see paragraphs 32-35). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871